 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   HANS ANTONE PETERSEN,                               Case No.: 18cv2228 BEN (MDD)
12                                     Petitioner,
                                                         NOTICE REGARDING POSSIBLE
13   v.                                                  DISMISSAL OF PETITION FOR
                                                         FAILURE TO EXHAUST STATE
14   ROBERT NEUSCHMID, Warden,
                                                         COURT REMEDIES
15                                  Respondent.
16
17         Petitioner, a state prisoner proceeding with counsel, has filed a petition for writ of
18   habeas corpus under 28 U.S.C. § 2254. Petitioner is currently exhausting claims three
19   through eight. (See Pet. at 4-7.) “Mixed petitions” are those that contain both exhausted
20   and unexhausted claims and must generally be dismissed. Rose v. Lundy, 455 U.S. 509,
21   522 (1982). However, the Ninth Circuit has held that, under Rose, that it is error to
22   dismiss a mixed petition without giving the petitioner options. Kelly v. Small, 315 F.3d
23   1063, 1070 (9th Cir. 2003). Accordingly, the Court notifies Petitioner of the possible
24   dismissal of his petition and provides the following options:
25   ///
26   ///
27   ///
28   ///

                                                     1
                                                                                 18cv2228 BEN (MDD)
 1   PETITIONER’S OPTIONS
 2         To avoid the Court dismissing the petition on its own accord, Petitioner may
 3   choose one of the following options.
 4         i) First Option: File a Motion to Stay the Federal Proceedings
 5         Petitioner may file a motion to stay this federal proceeding while he exhausts his
 6   unexhausted claims. There are two methods available to Petitioner, the “stay and
 7   abeyance” procedure and the “withdrawal and abeyance” procedure.
 8         If Petitioner wishes to use the “stay and abeyance” procedure he should ask the
 9   Court to stay his mixed petition while he returns to state court to exhaust. Under this
10   procedure he must demonstrate there are arguably meritorious claims which he wishes to
11   exhaust, that he is diligently pursuing his state court remedies with respect to those
12   claims and that good cause exists for his failure to timely exhaust his state court
13   remedies. Rhines v. Webber, 544 U.S. 269, 277-78 (2005).
14         If Petitioner wishes to use the “withdrawal and abeyance” procedure, he must
15   voluntarily withdraw his unexhausted claims, ask the Court to stay the proceedings and
16   hold the fully-exhausted petition in abeyance while he returns to state court to exhaust,
17   and then seek permission to amend his petition to include the newly exhausted claims
18   after exhaustion is complete. King v. Ryan, 564 F.3d 1133, 1141-42 (9th Cir. 2009).
19   Although under this procedure Petitioner is not required to demonstrate good cause for
20   his failure to timely exhaust, the newly exhausted claims must be either timely under the
21   statute of limitations or “relate back” to the claims in the fully-exhausted petition, that is,
22   they must share a “common core of operative facts” with the previously exhausted
23   claims. Id. at 1142-43, quoting Mayle v. Felix, 545 U.S. 644. 659 (2005).
24         If Petitioner chooses this option, he must file a pleading with this Court no later
25   than November 15, 2018. Respondent may file a reply by December 17, 2018.
26   ///
27   ///
28   ///

                                                    2
                                                                                   18cv2228 BEN (MDD)
 1         ii) Second Option: Demonstrate Exhaustion
 2         Petitioner may file further papers with this Court to demonstrate that he has
 3   exhausted the unexhausted claims. If Petitioner chooses this option, his papers are due
 4   no later than November 15, 2018. Respondent may file a reply by December 17, 2018.
 5         iii) Third Option: Voluntarily Dismiss the Petition
 6         Petitioner may move to voluntarily dismiss his entire federal petition and return to
 7   state court to exhaust his unexhausted claims. Petitioner may then file a new federal
 8   petition containing only exhausted claims. See Rose, 455 U.S. at 510, 520-21 (stating
 9   that a petitioner who files a mixed petition may dismiss his petition to “return[] to state
10   court to exhaust his claims”). If Petitioner chooses this second option, he must file a
11   pleading with this Court no later than November 15, 2018. Respondent may file a
12   reply by December 17, 2018.
13         Petitioner is cautioned that any new federal petition must be filed before expiration
14   of the one-year statute of limitations. Ordinarily, a petitioner has one year from when his
15   conviction became final to file his federal petition, unless he can show that statutory or
16   equitable “tolling” applies. Duncan v. Walker, 533 U.S. 167, 176 (2001); 28 U.S.C.
17   § 2244(d). The statute of limitations does not run while a properly filed state habeas
18   corpus petition is pending. 28 U.S.C. § 2244(d)(2); see Nino v. Galaza, 183 F.3d 1003,
19   1006 (9th Cir. 1999). But see Artuz v. Bennett, 531 U.S. 4, 8 (2000) (holding that “an
20   application is ‘properly filed’ when its delivery and acceptance [by the appropriate court
21   officer for placement into the record] are in compliance with the applicable laws and
22   rules governing filings.”); Bonner v. Carey, 425 F.3d 1145, 1149 (9th Cir. 2005) (holding
23   that a state application for post-conviction relief which is ultimately dismissed as
24   untimely was neither “properly filed” nor “pending” while it was under consideration by
25   the state court, and therefore does not toll the statute of limitations), as amended 439 F.3d
26   993. However, absent some other basis for tolling, the statute of limitations continues to
27   run while a federal habeas petition is pending. Duncan, 533 U.S. at 181-82.
28   ///

                                                   3
                                                                                 18cv2228 BEN (MDD)
 1         iv) Fourth Option: Formally Abandon Unexhausted Claim(s)
 2         Petitioner may formally abandon his unexhausted claims and proceed with his
 3   exhausted ones. See Rose, 455 U.S. at 510, 520-21 (stating that a petitioner who files a
 4   mixed petition may “resubmit[] the habeas petition to present only exhausted claims”). If
 5   Petitioner chooses this third option, he must file a pleading with this Court no later than
 6   November 15, 2018. Respondent may file a reply by December 17, 2018.
 7         Petitioner is cautioned that once he abandons his unexhausted claim(s), he may
 8   lose the ability to ever raise it/them in federal court. See Slack v. McDaniel, 529 U.S.
 9   473, 488 (2000) (stating that a court’s ruling on the merits of claims presented in a first
10   § 2254 petition renders any later petition successive); see also 28 U.S.C. § 2244 (a)-(b).
11                                         CONCLUSION
12         The Court NOTIFIES PETITIONER THAT HE HAS FILED A PETITION
13   THAT CONTAINS BOTH EXHAUSTED AND UNEXHAUSTED CLAIMS AND
14   IT IS THEREFORE SUBJECT TO DISMISSAL. If Petitioner fails to respond to this
15   Order, the Court will recommend to the District Judge assigned to this case that the
16   Petition be dismissed without prejudice. See Rose, 455 U.S. at 522.
17         IT IS SO ORDERED.
18   Dated: October 9, 2018
19
20
21
22
23
24
25
26
27
28

                                                   4
                                                                                 18cv2228 BEN (MDD)
